UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7263




STANLEY LORENZO WILLIAMS,

                                              Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD, Superintendent;        THEODIS
BECK, Secretary of Corrections,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-03-299-1)


Submitted: December 22, 2005                 Decided:   January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se. Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stanley Lorenzo Williams seeks to appeal the district

court’s order denying relief on his Fed. R. Civ. P. 60 motion

seeking reconsideration of the district court’s order adopting and

affirming the magistrate judge’s denial of several post-judgment

motions in Williams’ 28 U.S.C. § 2254 (2000) action.              The order is

not   appealable   unless    a   circuit    justice   or    judge   issues    a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                   28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies      this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Williams has not made the

requisite showing.         Accordingly, we deny Williams’ motion to

proceed in forma pauperis, deny a certificate of appealability, and




                                   - 2 -
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                     - 3 -